Citation Nr: 0502427	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  01-09 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with the veteran's unauthorized transportation to 
and treatment at St. Alphonsus Regional Medical Center on 
October 11, 2000.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and S. S.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination letter dated in July 
2001 from the Medical Administration Service (MAS) of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Boise, Idaho.

A hearing before the Chief of the MAS was conducted in 
January 2003.  A personal hearing was held before the 
undersigned Veterans Law Judge in October 2004.

The veteran, at his October 2004 hearing, has also asserted 
that he is entitled to payment of or reimbursement by the VA 
for medical expenses incurred in connection with the 
veteran's unauthorized treatment at St. Alphonsus Regional 
Medical Center on October 17, 2000.  As the issue has not yet 
been addressed, it is referred to the VAMC to take the 
necessary steps to fully develop and adjudicate this issue.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran is seeking VA payment of the cost of his 
private medical treatment and ambulance transportation for 
injuries sustained on October 11, 2000.

3.  VA payment or reimbursement of the costs of the private 
medical care provided on October 11, 2000, was not authorized 
prior to the veteran's undergoing that treatment; nor did the 
veteran request such authorization within 72 hours of 
admission.  

4.  The private medical treatment and transportation provided 
on October 11, 2000, was not for, or adjunct to, a service-
connected disability; a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability; the veteran did not have a total 
disability rating at the time of admission; but it was 
subsequently granted with an effective date prior to October 
2000, and he was not a participant in a vocational 
rehabilitation program.

5.  The veteran was enrolled in the VA Health Care System as 
of October 2000; and had received treatment at a VA treatment 
facility during the 24 months preceding October 2000.

6.  The veteran is financially liable to the provider of the 
emergency treatment and emergency transportation.  

7.  The veteran does not have insurance to defray the costs 
of emergency treatment or emergency transportation.  

8.  The veteran has no remedy against a third party for 
payment of the emergency treatment or emergency 
transportation provided.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment or emergency 
transportation provided.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on October 11, 2000, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2004).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
October 11, 2000, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2004).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment and emergency 
transportation received on October 11, 2000, have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, including the 
notice and duty to assist provisions, are applicable to the 
claim on appeal.  VAOPGCPREC 7-2003 (Nov. 19, 2003) 

The Act and the implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

In this decision, the Board is granting payment of or 
reimbursement by the Department of Veterans Affairs for the 
reasonable value of medical expenses incurred in connection 
with the veteran's unauthorized transportation to and 
treatment at St. Alphonsus Regional Medical Center on October 
11, 2000.  This is the greatest benefit the veteran can 
receive under the circumstances.  Obviously then, any failure 
to notify or assist him pursuant to the VCAA is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran is seeking reimbursement for the costs of the 
emergency transportation to and subsequent medical treatment 
received during an admission to the St. Alphonsus Regional 
Medical Center emergency room on October 11, 2000.  The 
record reflects that the veteran came to the emergency room 
of that facility by ambulance on October 11, 2000, after 
sustaining an accident on his bicycle.  He appeared 
intoxicated and sustained a head injury, complex facial 
injury to include nasal fracture, and lacerations.  He 
underwent cranial and cervical spine computer axial 
tomography.  His lacerations were debrided and sutured; and 
he was given medication.  He was discharged from the 
emergency room that same day.  The Board notes at the time of 
admission in October 2000, the veteran was in receipt of a 70 
percent rating for service-connected PTSD.  

In a rating action in January 2002, the veteran was granted a 
total rating, effective in April 1997.

On October 16, 2000, the emergency room visit was reported to 
the VAMC Fee Basis Unit.  The claim was denied by the VAMC on 
the basis that VA facilities were available to provide such 
care.  

The appellant subsequently appealed that decision.  He 
contends that, at the least, he should be reimbursed for his 
emergency room expenses pursuant to the Veterans Millennium 
Health Care and Benefits Act as he satisfies all the criteria 
under that Act.  At his hearing before the undersigned 
Veterans Law Judge, it was noted that the VAMC does not have 
an emergency room.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
on October 11, 2000.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54 (2004).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility." 38 U.S.C. § 1703(a)(3) 
(West 2002); 38 C.F.R. § 17.52 (2004) (formerly 38 C.F.R. § 
17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (formerly 38 C.F.R. § 17.50d).  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997); see also General Counsel Opinion, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred on October 11, 2000.  
The veteran has not asserted that such authorization was 
given, and there is no evidence of record suggesting that any 
such authorization was given.  The Board notes that the first 
time the veteran reported his October 11, 2000, emergency 
room visit to the VAMC was on October 16, 2000, more than 72 
hours after his emergency room admission.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on October 11, 
2000, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 
1728(a) (West 2002).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2004) 
(formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board finds that the care rendered by the private 
facility on October 11, 2000, was for a medical emergency of 
such nature that delay would have been hazardous to life or 
health in light of his facial fracture and lacerations.  
However, the Board finds that at the time of the 
hospitalization the veteran did not satisfy any of the four 
requirements of the second criterion, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1728.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-08 (2004).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

For the purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725, a medical emergency lasts 
only until the time the veteran becomes stabilized.  38 
C.F.R. § 17.1002(d).  The term "stabilized" means that no 
material deterioration of the emergency medical condition is 
likely, within reasonable medical probability, to occur if 
the veteran is discharged or transferred to a VA or other 
Federal facility.  38 C.F.R. § 17.1001(d).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2004).

The veteran satisfies all the elements of the Millenium Act: 
(a) the services were provided in an emergency room; (b) 
delay in seeking immediate medical attention would have been 
hazardous to life or health, as he was bleeding and had a 
facial fracture; (c) VA facilities were not feasibly 
available, as the VAMC has no emergency room; (d) no claim 
for care beyond the initial emergency evaluation is at issue 
here; (e) the veteran was enrolled in the VA health care 
system and received care at the VAMC that same month; (f) the 
veteran is financially liable to the provider of the 
emergency treatment, as noted by the private emergency room 
bills; (g) the veteran has no additional coverage, he states 
he only has Medicare Part A which does not cover any of his 
medical bills; (h) he has no contractual or legal recourse 
against a third party; and (i) he is not eligible for 
reimbursement under 38 U.S.C. 1728, as discussed above.  

The Board also concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on October 11, 2000, have been met.  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-08.  Accordingly, the benefit sought on 
appeal is granted.

As concerns his claim for the cost of the ambulance, in order 
for the veteran to qualify for payment or reimbursement for 
emergency transportation, a separate set of conditions must 
be met to qualify for payment or reimbursement.  All of the 
following conditions must be met:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.

38 C.F.R. § 17.1003(2004).

The veteran is entitled to be reimbursed for his emergency 
transportation expenses because he satisfies the four 
criteria: (a) reimbursement for emergency treatment is 
authorized under 38 U.S.C.A. § 1725 for emergency room 
treatment provided at the facility; (b) he is financially 
liable to the provider of the emergency transportation; (c) 
he has no coverage under a health-plan contract for 
reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728; and (d) he has no 
contractual or legal recourse against a third party.  38 
C.F.R. § 17.1003(a).

The Board also concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency 
transportation on October 11, 2000, have been met.  38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1000-.1008.  Accordingly, the 
benefit sought on appeal is granted.




ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency treatment, including emergency 
transportation expenses, received on October 11, 2000, is 
granted.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


